                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 FORT WAYNE DIVISION

GRANT MATLOCK,                                )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )       Cause No. 1:20-CV-35-HAB
                                              )
SHANNON PAIGE DAVIS,                          )
                                              )
       Defendant.                             )

                                     OPINION AND ORDER

       Grant Matlock, proceeding pro se, filed a Civil Complaint (ECF No. 1) against Shannon

Paige Davis. Plaintiff also filed a Motion to Proceed in Forma Pauperis (ECF No. 2). Both

documents were filed on January 21, 2020. For the reasons set forth below, the Plaintiff’s Motion

for Leave is DENIED. The Plaintiff’s Complaint is DISMISSED pursuant to 28 U.S.C. §

1915(e)(2)(B)(ii), and he is GRANTED additional time to amend his Complaint, accompanied

either by the statutory filing fee or another Motion to Proceed in forma pauperis. If the Plaintiff

fails to amend his Complaint within the time allowed, the Clerk will be directed to close this case

without further notice to the Plaintiff.

A.      Discussion

       Ordinarily, a plaintiff must pay a statutory filing fee to bring an action in federal court. 28

U.S.C. § 1914(a). However, the federal in forma pauperis (IFP) statute, 28 U.S.C. § 1915, provides

indigent litigants an opportunity for meaningful access to the federal courts despite their inability

to pay the costs and fees associated with that access. See Neitzke v. Williams, 490 U.S. 319 (1989).

To authorize a litigant to proceed IFP, a court must make two determinations: first, whether the

litigant is unable to pay the costs of commencing the action, § 1915(a)(1); and second, whether the
action is frivolous or malicious, fails to state a claim upon which relief may be granted, or seeks

monetary relief against a defendant who is immune from such relief, § 1915(e)(2)(B).

       Under the first inquiry, an indigent party may commence an action in federal court, without

prepayment of costs and fees, upon submission of an affidavit asserting an inability “to pay such

fees or give security therefor.” Id. § 1915(a).

       The inquiry does not end there, however. In assessing whether a plaintiff may proceed IFP,

a court must look to the sufficiency of the complaint to determine whether it can be construed as

stating a claim for which relief can be granted or seeks monetary relief against a defendant who is

immune from such relief. Id. §1915(e)(2)(B). District courts have the power under 28 U.S.C. §

1915(e)(2)(B) to screen complaints even before service of the complaint on the defendants and

must dismiss the complaint if it fails to state a claim. Rowe v. Shake, 196 F.3d 778, 783 (7th Cir.

1999). Courts apply the same standard under 28 U.S.C. § 1915(e)(2)(B) as when addressing a

motion to dismiss under Federal Rule of Civil Procedure 12(b)(6). Luevano v. Wal-Mart Stores,

Inc., 722 F.3d 1014, 1018, 1027 (7th Cir. 2013).

       Generally, to state a claim under the federal notice pleading standards, a complaint must

set forth a “short and plain statement of the claim showing that the pleader is entitled to relief.”

Fed. R. Civ. P. 8(a)(2). Factual allegations are accepted as true and need only give “‘fair notice of

what the . . . claim is and the grounds upon which it rests.’” EEOC v. Concentra Health Serv., Inc.,

496 F.3d 773, 776–77 (7th Cir. 2007) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

(2007)). A plaintiff’s allegations must show that his entitlement to relief is plausible, rather than

merely speculative. Tamayo v. Blagojevich, 526 F.3d 1074, 1083 (7th Cir. 2008).

       However, the pleading standards are different when a plaintiff alleges fraud. Rule 9(b) of

the Federal Rules of Civil Procedure provides: “In all averments of fraud or mistake, the



                                                  2
circumstances constituting fraud or mistake shall be stated with particularity.” This heightened

pleading requirement is a response to the “great harm to the reputation . . . a fraud claim can do.”

See Payton v. Rush–Presbyterian–St. Luke’s Med. Ctr., 184 F.3d 623, 627 (7th Cir. 1999) (internal

quotations omitted). Thus, “[a] plaintiff claiming fraud or mistake must do more pre-complaint

investigation to assure that the claim is responsible and supported, rather than defamatory and

extortionate.” Id. A complaint alleging fraud must provide “the who, what, when, where, and

how.” See U.S. ex rel. Gross v. AIDS Research Alliance–Chi., 415 F.3d 601, 605 (7th Cir. 2005)

(quoting DiLeo v. Ernst & Young, 901 F.2d 624, 627 (7th Cir. 1990)). While pleading standards

are lessened for pro se plaintiffs, the requirements of Rule 9(b) still apply. Hoffenberg v. Hoffman

& Pollok, 248 F. Supp. 2d 303, 310–11 (S.D.N.Y. 2003); but see Lathrop v. Juneau & Assoc., Inc.

P.C., 220 F.R.D. 322, 327–28 (S.D. Ill. 2004).

       Plaintiff’s complaint consists of a single run-on sentence:

       On or about June 7 2018 S. Paige Davis Forged and Falsey Cause Property to be
       Transferred into the Name of en-vision home solution LLC is was Conspricy to
       Committ real estate fraud and resulting in Property Transfer and by been a reckless
       Contruber to this Schme Causing my two yr son Milo to get lead based Paint
       Contamintion level of 9 this has done life long Damage to my child.

(ECF No. 1 at 2) (all sic). Read liberally, the Complaint alleges that Defendant transferred property

to an entity named En-Vision Home Solution LLC and that the transfer somehow exposed

Plaintiff’s son to lead-based paint. The Complaint does not identify the property allegedly

transferred, set out the fraudulent acts, or otherwise put Defendant on notice of the circumstances

allegedly constituting fraud. Even under the liberal pleading standards applicable to pro se

litigants, this Complaint fails to comply with Rule 9(b).

       Given the foregoing, Plaintiff’s request to proceed without prepayment of fees is denied,

and the Complaint is dismissed pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii). The Court grants the



                                                 3
Plaintiff until February 21, 2020, to file an amended complaint. See Luevano, 722 F.3d at 1022

(stating that a litigant proceeding under IFP statute has the same right to amend a complaint as fee-

paying plaintiffs have). When drafting his amended complaint, Plaintiff should state the key facts

supporting his claim, particularly specific facts supporting his allegations of fraud. Along with an

amended Complaint, Plaintiff must also file a new Motion to Proceed in forma pauperis or pay

the filing fee.

        If the Plaintiff does not file an amended complaint by February 21, 2020, the Court will

direct the Clerk to close this case.

                                             CONCLUSION

        For the foregoing reasons, the Court:

        (1)       DENIES Plaintiff’s Motion for Leave to Proceed in forma pauperis [ECF No.2];

        (2)       DISMISSES the Complaint [ECF No. 1];

        (3)       GRANTS the Plaintiff until February 21, 2020, to file an amended complaint,

                  accompanied by a new Motion to Proceed in forma pauperis or the filing fee; and

        (4) CAUTIONS Plaintiff that

                  (a) if he does not respond by the above deadline, this case will be dismissed without

                  further notice;

                  (b) any amended complaint must specify the manner in which Defendant’s actions,

                  or failure to take action, constituted fraud.

        SO ORDERED on January 24, 2020.

                                                   s/ Holly A. Brady
                                                  JUDGE HOLLY A. BRADY
                                                  UNITED STATES DISTRICT COURT




                                                     4
